779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RONALD E. TROTMAN, Plaintiff-Appellant,v.COLUMBIA BROADCASTING SYSTEM, INC. Defendant-Appellee.
85-5502
United States Court of Appeals, Sixth Circuit.
10/7/85

APPEAL DISMISSED
W.D.Ky.
ORDER
BEFORE:  MERRITT and JONES, Circuit Judges; and BROWN, Senior Circuit Judge.


1
Trotman appeals pro se from the district court's judgment dismissing his complaint for failure to state a claim.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Trotman's complaint alleges that he has sound transferring ability and that the defendant is plagiarizing these transmissions.  He apparently contends that CBS Inc.*  is able to 'read his mind' and is then using his thoughts in creating programs aired by CBS. The district court concluded that Trotman's complaint failed to state a claim upon which relief could be granted.  Rule 12(b)(6), Federal Rules of Civil Procedure.  We agree with the district court.


3
The appeal is dismissed as frivolous under Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The caption identifies the defendant-appellee as Columbia Broadcasting System Inc., but the defendant-appellee states that the caption is incorrect and that its correct title is CBS Inc